DETAILED ACTION
This is the final office action regarding application number 16354395, filed on March 15, 2019, which claims benefit of KR10-2018-0037450, filed on March 30, 2018.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on August 27, 2021 has been entered. Claims 1-19, and 21 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed on June 22, 2021. 
Claim Interpretation
The claimed “concentrating module” is interpreted as lens as described in paragraph [16] of the instant application. 
The claimed “reflective module
Claim 7 recites “the concentrating module concentrates the laser beam in such a way that the focal point is always located in the same plane regardless of a position at which the laser beam is incident”. The claim describes how a flat-field scanning lens or an F-theta scanning lens works as explained in Fig. 3 and paragraph [65] of the instant specification. The claim is interpreted as the concentrating module having a flat-field or f-theta scanning lens. 
The claimed “wherein the motor module moves the concentrating module” in claim 13 is interpreted as a motor can move a lens.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
The term "about" in claim 21 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lawson, US RE44886 (hereafter Lawson), and in view of Keiji, JP 2013063445(hereafter Keiji), and in view of Keiji-2, US 9108268 (hereafter Keiji-2), and Oprysko et al., US 4727234 (hereafter Oprysko).
Regarding claim 1, Lawson teaches a high resolution, high speed laser drilling system. Lawson teaches,
“A laser cutting apparatus comprising:” (Column 1, lines 15-20 teaches laser drilling system to make holes in sheets.)

    PNG
    media_image1.png
    578
    706
    media_image1.png
    Greyscale

Fig. 7 of Lawson teaches vibration module and reflector module
“a laser module configured to emit a laser beam;” (The claim recites intended use of laser module. Fig. 1-8 teaches laser module 12.)

    PNG
    media_image2.png
    519
    707
    media_image2.png
    Greyscale

Fig. 1 of Lawson teaches a concentrating module
“a vibration module comprising: a lens module; and a piezoelectric module” (Fig. 7 teaches piezoelectric module 72 and lens 15 coupled together optically.)
“wherein the piezoelectric module is configured to repeatedly expand and contract in a first direction when an electrical signal is applied thereto;” (The claim is describing how a piezoelectric element works. It is well known in the art that 
 “a reflective module comprising: a reflective surface configured to reflect the laser beam in such a way that a traveling direction of the laser beam is changed;” (Lawson teaches in Fig. 7 mirror 16 reflecting laser beam 14 towards work piece 18 that changes the direction of the beam to be vertical from horizontal.)
“and a concentrating module configured to concentrate the laser beam in such a way that energy of the laser beam reflected by the reflective surface is concentrated at a focal point.” (Lawson teaches in Fig. 1, lens 15’ focusing the laser beam on work piece 18 to drill hole 24. Hence lens 15’ is established as concentrating module.)
“wherein the lens module comprises: a lens configured to transmit the laser beam; and a frame accommodating the lens
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to accommodate the lens as taught in Lawson in a frame as taught in Kenji-2. One of ordinary skill in the art would have been motivated to do so in order to “provide a laser processing apparatus which can form a modified layer having a variable thickness” as taught by Keiji-2 in Column 1, lines 60-65.)
“a motor module configured to move the vibration module in the first direction by transmitting power to the vibration module;”( Lawson teaches in Column 4, lines 40-45 that piezoelectric module changes refractive index for the laser beam when a signal is applied. However, Lawson in view of Keiji-2 does not explicitly teach that piezoelectric module is moved.
Keiji teaches a laser processing apparatus with laser source, switching module, reflective module, piezo motor, and condenser lens. In Fig. 2, Keiji teaches a piezo motor 65 comprising a piezoelectric element that moves condenser lens 64 in z-axis and x-axis.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to design the piezoelectric module as taught in modified Lawson to move the lens in the direction of the piezo movement as taught by Keiji. One of ordinary skill in the art would have been 
“a piezoelectric module in direct physical contact with the lens module” (Lawson teaches “The position of lens 15 is linearly adjustable by actuator 52 in the direction of arrow 54” in column 3, lines 50-51. Fig. 4 of Lawson teaches lens 15 and actuator 52 in direct physical contact. However, Lawson does not explicitly teach that actuator 52 is a piezoelectric module. 
Keiji-2 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to assemble the lens module and piezoelectric module in contact as taught in Keiji, Keiji-2, or Oprysko in the apparatus taught in Lawson. One of ordinary skill in the art would have been motivated to do so in order to achieve “fine focusing” as taught in Oprysko in column 5, lines 30-35. Since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.  )
Regarding claim 2, Lawson in view of Keiji-2 does not teach a switching module. Keiji teaches

    PNG
    media_image3.png
    568
    587
    media_image3.png
    Greyscale


Fig. 2 of Keiji teaches piezo motor 65 moving lens in X and Z axes
“The laser cutting apparatus of claim 1, further comprising: a switching module configured to determine whether the laser beam emitted from the laser module is transmitted through the switching module in response to a control signal.” (In Fig. 2 and 5 Keiji teaches acousto-optic deflection means 69 which . Thus deflector 69 corresponds to the switching module.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the acousto-optic deflection means 69 and beam absorbing unit 68 as taught by Keiji to the laser design of modified Lawson in the path of the laser beam after the laser source. One of ordinary skill in the art would have been motivated to do so to guide “the optical axis of the laser beam oscillated by the pulse laser beam oscillation unit 62 to the direction conversion mirror 63 when a voltage of, for example, 5 V is applied from the control unit” as taught in page 7 of the attached machine translation of Keiji.)
Regarding claim 3, Lawson teaches lens 15 can be positioned between laser module and reflective module or between reflective module and the work piece. However, Lawson does not teach a switching module and its position relative to the other components. 
Oprysko teaches a laser apparatus to repair defects in photomasks using shutter, scanner, deflecting mirrors, and focusing lens. Oprysko teaches

    PNG
    media_image4.png
    502
    728
    media_image4.png
    Greyscale

Fig. 2 of Oprysko teaches positioning of different modules
“The laser cutting apparatus of claim 2, wherein the switching module is disposed between the laser module and the vibration module, and the vibration module is disposed between the switching module and the reflective module.” (Column 5, lines 10-15 teaches “The beam output from the modulator/attenuator 116 is coupled to an X, Y scanning/positioning device 120 which may be an acousto-optical, electro-optical or mechanical scanning device capable of scanning and/or positioning the laser beam across a very small area….. continuously or positioning the beam anywhere within this area.” Hence 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to position the modules in modified Lawson in the sequence as taught by Oprysko. One of ordinary skill in the art would have been motivated to do so to form “a highly focused, high definition laser beam” as taught by Oprysko in column 3, lines 10-15. Furthermore, the courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. MPEP 2144.04-VI-C.)
Regarding claim 4, Lawson does not teach a switching module. Keiji teaches,
“The laser cutting apparatus of claim 2, wherein the switching module is disposed between the laser module and the reflective module,” (Keiji teaches a switching module placed between laser module and reflective module in Fig. 2.)

    PNG
    media_image5.png
    677
    770
    media_image5.png
    Greyscale

Fig. 2 of Keiji-2 teaches position of reflector, vibration module, and concentrating module
 “and the vibration module is disposed between the reflective module and the concentrating module.” (Lawson in view of Keiji does not teach a vibration module between reflector and lens. Keiji-2 teaches in column 5, line 63- column 6, line 5 “The varifocal lens 72 is composed of a lens case 721, a lens liquid 722 sealed in the lens case 721, and an annular piezoelectric device 723 for giving radio-frequency waves to the lens liquid 722. The lens case 721 is composed of a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to position the modules in Lawson in the sequence as taught by Keiji and Keiji-2. One of ordinary skill in the art would have been motivated to do so to change the focal length as taught by Keiji-2 in abstract and to condense “the light condensing point of the pulsed laser beams ….in the thickness direction of a predetermined region of the work piece held on the chuck table” as taught in abstract in Keiji. Furthermore, the courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. MPEP 2144.04-VI-C.)
Regarding claim 5, Lawson teaches
“The laser cutting apparatus of claim 1, wherein the reflective module is a galvanic mirror.” 
Regarding claim 6, Lawson teaches
The laser cutting apparatus of claim 1, wherein the reflective module further comprises: a direction control module configured to control movement of the reflective surface. (Please see the claim interpretation section above regarding this limitation. Lawson teaches in Fig. 8 and column 5, lines 10-15 galvo scanner 76 as the reflective module. However, Lawson does not explicitly teach that galvo scanner has a control module. 
Globalspec screenshot below from Jun 22, 2017 teaches that galvo scanners “are motorized mirror mounts and systems … Galvanometer motors are limited-rotation DC motors. Controlled motion is achieved with an internal position detector that enables closed loop servo control of the motor by providing a position signal proportional to the rotation of the motor shaft”. Hence galvo scanners have servo control as direction control module as established in the prior art. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add galvo scanner from Globalspec to the laser design of modified Lawson. One of ordinary skill in the art would have been motivated to do so because galvo scanners move laser beams “fast with incredible accuracy and precision” as taught in the attached screenshot of Globalspec from Jun 22, 2017.)


    PNG
    media_image6.png
    984
    1726
    media_image6.png
    Greyscale


Screenshot of Globalspec teaching galvo scanners with detectors and closed loop controls
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lawson, US RE44886 (hereafter Lawson), and in view of Keiji, JP 2013063445 (hereafter Keiji) and Keiji-2, US 9108268 (hereafter Keiji-2), and Oprysko as applied to claim 1 above, and further in view of Harrison et al., US 8280099 (hereafter Harrison).
Regarding claim 7,   Modified Lawson teaches a refracting element to move the laser beam on a plane but does not teach any f-theta lens. Harrison teaches a laser safety system with galvo scanners and F-theta lens. Harrison teaches,
“The laser cutting apparatus of claim 1, wherein the concentrating module concentrates the laser beam in such a way that the focal point is always located in the same plane regardless of a position at which the laser beam is incident.” (Please see the claim interpretation section above regarding this limitation. Harrison teaches in column 12, lines 28-31 “a system employs a galvo scanner or other type of scanning or steering system using one or more mirrors to steer one or more laser beams through focusing lens 48, such as an F-Theta lens”. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the lens in modified Lawson to the f-theta lens as taught in Harrison. One of ordinary skill in the art would have been motivated to do so to obtain “planar imaging field” as taught in the screenshot of Thorlabs below. Moreover, since the technique to obtain a planar imaging filed with f-theta lens was known in the prior art the claim would 
    PNG
    media_image7.png
    1062
    1648
    media_image7.png
    Greyscale

Screenshot of Thorlabs on April 10, 2016 teaching the working principle of f-theta lens
Regarding claim 8,
“The laser cutting apparatus of claim 7, wherein the concentrating module includes a flat-field scanning lens, an F-theta scanning lens, or a telecentric F-theta scanning lens.” (Similar scope to claim 7 and therefore rejected under the same argument.)
Regarding claim 9,
“The laser cutting apparatus of claim 8, further comprising: a base module on which a cutting target to be processed by the laser beam is disposed, wherein the plane in which the focal point is located is parallel to one surface of the base module.” (Fig. 7 teaches holes 24 are drilled on web 18 by beam 14 whereas web 18 is carried by rollers 20. The beam 14 can move in the arrow direction of 36 which is parallel to the top surface of the rollers 20. Hence plane 36 of focal point is parallel to the surface of base 20.)
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over  Lawson, US RE44886 (hereafter Lawson), and in view of Keiji, JP 2013063445 (hereafter Keiji), and Keiji-2, US 9108268 (hereafter Keiji-2), Oprysko as applied to claim 1 above and further in view of piceramic.com, 2017 (hereafter Piceramic).
“The laser cutting apparatus of claim 1, wherein the vibration module is configured to vibrate in a first direction from a distance of about 50 µm to about 80 µm.” (The claim is interpreted as travel length of the piezoelectric module is 50 µm to 80 µm in any direction as described in paragraph [54] of the instant specification as “a difference between a length of the piezoelectric module PZM when it is contracted and a length of the piezoelectric module PZM when it is expanded may range from about 50 µm to about 80 µm. Thus, the lens module LM coupled to the piezoelectric module PZM may vibrate in the first direction DR1 and may vibrate by a distance of about 50µm to about 80 µm.” Modified Lawson does not explicitly teach travel length of the piezoelectric module. Piceramic is a webpage that teaches properties of some commercially available piezo actuators and hence solving the same problem of vibrating piezoelectric modules as the instant application. Piceramic teaches a travel range in between a few 10 to a few 100 µm which overlaps the claimed range. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the piezoelectric module in modified Lawson to the piezoelectric module as taught in Piceramic. One of ordinary skill in the art would have been motivated to do so to obtain “linear actuators” as taught in the screenshot of Piceramic below. Moreover, since the claimed ranges of 50 to 80 µm “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05-I.)

    PNG
    media_image8.png
    380
    1794
    media_image8.png
    Greyscale

Screenshot of Piceramic teaches travel range of piezoelectric modules
Claims 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lawson, US RE44886 (hereafter Lawson), and in view of Keiji, JP 2013063445 (hereafter Keiji), and Keiji-2, US 9108268 (hereafter Keiji-2), Oprysko, and further in view of Shoichi et al., JP 2007326127 (hereafter Shoichi). 
Regarding claim 10,
“A laser cutting apparatus comprising: a laser module configured to emit a laser beam;   a vibration module comprising: a lens module; and a piezoelectric module in direct contact with the lens module, wherein the lens module comprises: a lens configured to transmit the laser beam; and a frame accommodating the lens, wherein the piezoelectric module is configured to repeatedly expand and contract in a first direction when an electrical signal is applied thereto;  a reflective module comprising: a reflective surface configured to reflect the laser beam in such a way that a traveling direction of the laser beam is changed; a concentrating module configured to concentrate the laser beam in such a way that energy of the laser beam reflected by the reflective surface is concentrated at a focal point;” (similar scope to claim 1 and therefore rejected under the same argument.)
“and a motor module configured to move the concentrating module by transmitting power to the concentrating module” (Lawson teaches an actuator 52 

    PNG
    media_image9.png
    533
    669
    media_image9.png
    Greyscale

Fig. 3 of Shoichi teaches motor 104 moving lens 103
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add a motor as taught in Shoichi to move the condensing lens in modified Lawson or add another condensing lens with motor as taught in Shoichi to control the focal length of the lens system as taught in Keiji. One of ordinary skill in the art would have been motivated to do so “so that the condensing point of laser beams is located inside a substrate W as an object” as taught in abstract in Shoichi. Moreover since all the 
Regarding claim 11, 
“The laser cutting apparatus of claim 1, further comprising: a switching module configured to determine whether the laser beam emitted from the laser module is transmitted through the switching module in response to a control signal.” (Claim 11 is similar scope to claim 2 and therefore rejected under the same argument.)
Regarding claim 12, 
“The laser cutting apparatus of claim 11, wherein the switching module is disposed between the laser module and the vibration module, and the vibration module is disposed between the switching module and the reflective module.” (Claim 12 is similar scope to claim 3 and therefore rejected under the same argument.)
Regarding claim 13, 
“The laser cutting apparatus of claim 12, wherein the motor module moves the concentrating module in a direction different from the first direction.” (Lawson does not teach that focusing lens can move in a different direction than vibration 
    PNG
    media_image4.png
    502
    728
    media_image4.png
    Greyscale

Fig. 2 of Oprysko teaches positioning of different modules

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add a motor as taught in Shoichi to move the condensing lens in modified Lawson. One of ordinary skill in the art would have been motivated to do so “so that the condensing point of laser beams is located inside a substrate W as an object” as taught in abstract in Shoichi. Moreover since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
 Regarding claim 14, 
“The laser cutting apparatus of claim 11, wherein the switching module is disposed between the laser module and the reflective module, and the vibration module is disposed between the reflective module and the concentrating module.” (Claim 14 is similar scope to claim 4 and therefore rejected under the same argument.)
Regarding claim 15, 
“The laser cutting apparatus of claim 14, wherein the motor module moves the concentrating module in the first direction.” (Lawson does not teach a motor moving the lens. Keiji teaches piezo motor 65 can move lens 64 in both X and Z directions. Additionally, Shoichi teaches in Fig. 3 that servo motor 104 can move 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add a motor as taught in Shoichi to move the condensing lens in modified Lawson or add another condensing lens with motor as taught in Shoichi to the lens system as taught in Keiji. One of ordinary skill in the art would have been motivated to do so “so that the condensing point of laser beams is located inside a substrate W as an object” as taught in abstract in Shoichi. Moreover since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)
Regarding claim 16, 
“The laser cutting apparatus of claim 10, wherein the reflective module is a galvanic mirror.”
Regarding claim 17, 
“The laser cutting apparatus of claim 10, wherein the reflective module further comprises: a direction control module configured to control movement of the reflective surface.” (Claim 17 is similar scope to claim 6 and therefore rejected under the same argument.)
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lawson, US RE44886 (hereafter Lawson), and in view of Keiji, JP 2013063445 (hereafter Keiji), and Keiji-2, US 9108268 (hereafter Keiji-2), Oprysko, and Shoichi et al., JP 2007326127 (hereafter Shoichi) as applied to claim 10 above and further in view of Harrison et al., US 8280099 (hereafter Harrison). 
Regarding claim 18, 
“The laser cutting apparatus of claim 10, wherein the concentrating module concentrates the laser beam in such a way that the focal point is always located in the same plane regardless of a position at which the laser beam is incident.” (Claim 18 is similar scope to claim 7 and therefore rejected under the same argument.)
Regarding claim 19,
“The laser cutting apparatus of claim 18, wherein the concentrating module includes a flat-field scanning lens, an F-theta scanning lens, or a telecentric F-theta scanning lens.” (Claim 19 is similar scope to claim 8 and therefore rejected under the same argument.)
Response to Arguments
Applicant’s arguments filed on August 27, 2021 with respect to claim(s) 1-19, and 21 have been considered but not persuasive. The applicant amended the claims 1 and 10 to recite that “a piezoelectric module in direct physical contact with the lens module” and argued that this makes the laser cutting apparatus distinguishable from Lawson, Keiji, and Keiji-2. However, Keiji, Keji-2, and Oprysko teach direct contact between piezoelectric module and lens module as discussed above. 
The applicant argues on page 8 of the remark against 112(f) interpretation of "concentrating module”, “switching module”, “motor module", and "reflective module".  The 112(f) interpretation is withdrawn.
The applicant argues 103 rejection of claim 1 on pages 9 and 10 reciting that “Office Action has not shown that Lawson, Keiji '445, and Keiji '268 individually or in any combination, can be relied on to teach or suggest: "a vibration module comprising: a lens module; and a piezoelectric module in direct 
As discussed above, Lawson teaches “The position of lens 15 is linearly adjustable by actuator 52 in the direction of arrow 54” in column 3, lines 50-51. Fig. 4 of Lawson teaches lens 15 and actuator 52 in direct physical contact. However, Lawson does not explicitly teach that actuator 52 is a piezoelectric module. 
Keiji-2 teaches in Fig. 2 a varifocal lens 72. Column 6, lines 5-10 teaches “The lens liquid 722 is sealed in the lens case 721 and the piezoelectric device 723 is provided in the lens case 721 so as to come into contact with the lens liquid 722.”  
Additionally, Keiji teaches a piezoelectric motor 65 “fixed to a mounting member 66 for mounting the condenser 64” in Fig. 2 and page 7, paragraph 2. In 
Oprysko teaches in Fig. 2 and column 5, lines 30-35 “fine focusing is accomplished by the computer control of the piezoelectric driver 150 onto which the objective 152 is mounted” wherein 152 is a focusing lens.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to assemble the lens module and piezoelectric module in contact as taught in Keiji, Keiji-2, or Oprysko in the apparatus taught in Lawson. One of ordinary skill in the art would have been motivated to do so in order to achieve “fine focusing” as taught in Oprysko in column 5, lines 30-35.
The applicant argues 103 rejection of claim 10 on pages 11 and 12 stating that claim 10 claims the limitation- motor module drives a piezoelectric module. However, claim 10 states “a motor module configured to move the concentrating module by transmitting power to the concentrating module”. Claim 10 of the instant application does not claim that motor module drives a piezoelectric module as argued by the applicant. Shoichi teaches a servo motor 104 (corresponding to motor module in the instant claim) driving condensing lenses 103 (corresponding to the concentrating module in the instant claim) as described 
Applicant's arguments on page 12 about dependent claims do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In response to applicant's arguments against the references individually on pages 9-13, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant argues against double patenting rejections on page 13 stating any combination of cited references does not teach "a piezoelectric module in direct physical contact with the lens module" however Keiji, Keiji-2, and Oprysko teach a piezoelectric module in contact with a lens module as discussed above.
                                                 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim  1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-12 of U.S. Patent No. US 8658939 (hereafter ‘939) in view of Lawson, Keiji, and Oprysko. ‘939 teaches laser beam generation unit corresponding to laser module, reflector corresponding to reflective module, focusing lens corresponding to concentrating module. However, ‘939 does not .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add a vibration module with motor as taught in Lawson and Keiji to the laser system of ‘939.  One of ordinary skill in the art would have been motivated to do so to condense “the light condensing point of the pulsed laser beams ….in the thickness direction of a predetermined region of the work piece held on the chuck table” as taught in abstract in Keiji. Moreover since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A. 
Claim  10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-12 of U.S. Patent No. US 8658939 (hereafter ‘939) in view of Lawson and Oprysko. ‘939 teaches laser beam generation unit corresponding to laser module, reflector corresponding to reflective module, .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add a vibration module with motor as taught in Lawson and Oprysko to the laser system of ‘939.  One of ordinary skill in the art would have been motivated to do so to obtain “a high resolution, high speed laser drilling system” as taught in abstract in Lawson. Moreover since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A. 
Claim  1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 9, 10, 14, 15, 17 of U.S. Patent No. US 8445814 (hereafter ‘814) in view of Lawson and Keiji. ‘814 teaches laser beam generation unit corresponding to laser module, beam oscillator corresponding to reflective module. However, ‘814 does not teach vibration module, motor .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add a vibration module with motor as taught in Lawson and Keiji to the laser system of ‘939.  One of ordinary skill in the art would have been motivated to do so to condense “the light condensing point of the pulsed laser beams ….in the thickness direction of a predetermined region of the work piece held on the chuck table” as taught in abstract in Keiji. Moreover since all the claimed elements were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAHMIDA FERDOUSI/Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761